Citation Nr: 1647259	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  08-26 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for disability of the right wrist, right hip, right knee, right ankle, and right foot, claimed to have been caused during a February 2004 VA examination. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from March 1961 to July 1962. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 RO decision.  In March 2011, the Veteran presented testimony relevant to the issues on appeal before the undersigned Veterans Law Judge at a Board hearing held at the Portland RO.  A transcript of the hearing is associated with the claims file and has been reviewed.  In March 2012, the Board remanded the matter for a VA examination by a physician who had not previously examined or treated the Veteran, and a medical opinion.  In March 2013, the Board again remanded the matter for further clarification of the medical opinion obtained.  The Board denied the appeal in November 2013.  

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims.  In March 2016, the Court issued a memorandum decision, vacating the Board's November 2013 decision and remanding the matter for further evidentiary development and legal analysis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran contends that during a VA examination conducted in February 2004, the examiner injured his right wrist, right hip, right knee, right ankle, and right foot, by being too forceful during the range of motion evaluations.  He asserts that these actions caused immediate pain and that the pain has now become chronic.

In the March 2016 memorandum decision, the Court noted several inconsistencies in the evidence which require resolution.  The Court also determined that the VA examinations which have been performed in the attempt to resolve this appeal were inadequate.  

Review of the evidence of record shows that prior to the 2004 VA examination, the Veteran had enthesopathy and arthritis in his right knee and carpal tunnel syndrome in his right wrist.  Therefore, with regard to his right knee and his right wrist, the question before the Board is whether anything that occurred during the 2004 VA examination aggravated the pre-existing disabilities.  With regard to his right hip, ankle, and foot, the question is whether anything that occurred during the 2004 VA examination caused any current disability in these areas.  

Also prior to the 2004 examination, the Veteran had received a diagnosis of a psychogenic pain disorder, manifested by preoccupation with his bodily sensations and hypochondrial ideation.  Upon remand, it is appropriate to investigate whether this pain disorder may have affected the Veteran's perceptions of the VA examination and indeed, of his current impairments.  

With regard to the diagnosis of enthesopathy, it is unclear exactly what this term means in the Veteran's case.  One medical care provider commented that the Veteran's enthesopathy consisted of inflammation in the ligaments and tendons which may represent spondyloarthritis, while a VA examiner described it as involving traction spurs.  Therefore upon remand, further investigation to determine the exact nature of the disability described as enthesopathy should be accomplished.  

As the appeal is being remanded, the Veteran's VA treatment records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, on appeal to the Court, the Veteran seemed to suggest he was not aware of what evidence is needed to substantiate his claim.  However, as discussed at his hearing, he was given the option of seeking and submitting additional medical opinions, but he did not do so.  Although additional medical evidence will be developed as discussed, he can submit anything further on his behalf while this claim is in remand status.  To be clear, to prevail on an 1151 claim, there needs to be competent and credible evidence showing that he has the disabilities he has claimed, that they were caused or aggravated by the 2004 VA examination, and that this was because of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault during the examination in question.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outpatient and hospital treatment records from the VA Portland Healthcare System and all associated clinics from June 2013 to the present.

2.  Only AFTER obtaining the records requested above, the Veteran should be afforded appropriate VA specialty examinations to identify all currently-shown disability involving his right wrist, right hip, right knee, right ankle, right foot, and his mental health and to opine whether any currently-shown disability is related to the February 2004 VA examination at issue here.  

+  The orthopedic examination must be accomplished by a Board certified orthopedic physician who has not previously examined the Veteran.

The claims folder must be made available to the examiners for review before the examinations.  All tests and studies deemed helpful should be accomplished in conjunction with the examinations.  

The ultimate question which must be answered by each examiner is whether at any point during the appeal period did the Veteran manifest a disability involving his right wrist, hip, knee, ankle or foot which represented an aggravation of a disability which pre-existed the February 2004 VA examination or was more, less, or equally likely to have been caused by the February 2004 examination.  The complete rationale for all opinions expressed should be fully explained.

Orthopedic: The examiner is requested to carefully identify all currently-shown disabilities involving the Veteran's right wrist, hip, knee, ankle or foot.  Next, the examiner is requested to thoroughly review the medical evidence to determine whether any disability which was present subsequent to the 2004 examination was related in any way to the examination, or whether any disability which was present prior to the 2004 examination was aggravated in any way by the examination.  

The examiner is also requested to resolve and discuss the exact nature of the disability previously described as enthesopathy, whether it involves traction spurs, ligaments and tendons, or whether it represents spondyloarthritis in the Veteran's particular case.  After identifying the nature of the enthesopathy, the examiner should describe whether there is any relationship, either through causation or aggravation, between that condition and the February 2004 VA examination.  

Neurological:  An examination should be conducted to determine whether the Veteran currently has right carpal tunnel syndrome, and whether he had right carpal tunnel syndrome at any point following the 2004 examination.  If so, the examiner should render an opinion as to whether right carpal tunnel syndrome was aggravated during the February 2004 VA examination or was more, less, or equally likely to have been caused during the February 2004 examination.

Psychiatric:  The examiner should determine whether the Veteran continues to have a psychogenic pain disorder which was initially diagnosed during the 1980s.  The examiner should then provide a discussion as to how, if at all, this disorder or any other psychological condition may have affected the Veteran's perception of the February 2004 VA examination.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

